Citation Nr: 0619296	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-30 448	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, beyond March 21, 2002.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from October 1989 to March 
20, 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 administration decision 
of the Department of Veterans Affairs (VA) Education Officer 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The Regional Office (RO) in Los Angeles, California, 
services the veteran's claims.

The veteran requested a hearing before the Board in his VA 
Form 9, Appeal to Board of Veterans' Appeals, submitted in 
August 2004.  A hearing was scheduled to be held in February 
2006, but the veteran failed to appear.  The veteran did not 
request that his hearing be rescheduled are there are no 
outstanding requests for a hearing pending.


FINDINGS OF FACT

1.  The veteran was discharged from active duty on March 20, 
1992.

2.  The veteran had no physical or mental disability which 
prevented him from initiating or completing his chosen 
program of education during his period of eligibility for 
Chapter 30 education benefits which ended March 21, 2002.


CONCLUSION OF LAW

Criteria for an extension of the March 21, 2002, delimiting 
date for receiving educational assistance benefits under 
Chapter 30, Title 38, United States Code, have not been met.  
38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050(a), 
21.7051(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)] is not applicable to 
this appeal.  Specifically, this case involves statutory 
interpretation as opposed to a factual determination.  
Because the VCAA has no effect on claims when the question is 
limited to a matter of law, including statutory 
interpretation, the Board need not determine if VA met the 
duty to assist and duty to notify requirements of the VCAA.  
See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).

The veteran acknowledges that he was discharged from active 
service on March 20, 1992, and that he did not apply for 
education benefits under the Montgomery G.I. Bill until March 
2004.  He contends that eligibility should be extended past 
the delimiting date of March 21, 2002, because he does not 
recall being advised that he only had ten years to use his 
benefits and he was not capable of using his benefits during 
the period of eligibility due to alcohol and drug abuse 
caused by post-traumatic stress disorder that began as a 
result of service.  The veteran submitted a medical statement 
showing that he was in a substance abuse program from March 
11, 1998, to April 1, 1998, and he asserts that even after 
his participation in the rehabilitation program, he was not 
mentally prepared to attend school until he enrolled in 
January 2004.  The veteran has not responded to requests made 
by VA to obtain additional evidence as to his level of 
disability prior to March 21, 2002.

Chapter 30, Title 38 of the United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  38 C.F.R. § 21.7050(a) sets out a ten-year time 
limitation for Chapter 30 educational assistance benefits.  
The time limitation begins to run on the date of the 
veteran's last discharge or release from a period of active 
duty of ninety days or more of continuous service.  38 C.F.R. 
§ 21.7051(a) allows for an extension of the delimiting period 
upon a showing that the veteran was prevented from initiating 
or completing his chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct.  The regulation further states that it 
must be clearly established by medical evidence that such a 
program of education was medically infeasible and that VA 
will not consider a veteran who was disabled for a period of 
thirty days or less as having been prevented from initiating 
or completing a chosen program unless the evidence 
establishes that the veteran was prevented from enrolling or 
reenrolling in the chosen program or was forced to 
discontinue attendance because of the short disability.  See 
38 C.F.R. § 21.7051(a)(2).

Because the veteran was discharged from active service on 
March 20, 1992, the period of eligibility for Chapter 30 
benefits ended on March 21, 2002.  The veteran's argument 
that he was not aware of the ten-year limitation for the use 
of benefits does not affect the calculation of the delimiting 
date as the limitation is a regulatory requirement.  The 
veteran's argument that he should be allowed to use the money 
he paid into the program simply because he paid into the 
program is likewise without merit.

The veteran requested an extension of the delimiting date in 
March 2004, by submitting his notice of disagreement with 
respect to the administrative decision finding that he did 
not meet basic eligibility requirements due to the fact that 
application for educational benefits was made subsequent to 
the 10-year period of eligibility.  The veteran was requested 
to submit additional medical evidence in support of his 
contention that he was unable to pursue his chosen 
educational program during the period of eligibility, but the 
veteran did not respond.  As such, the only medical evidence 
in support of his claim is a document showing participation 
in a twenty-one day substance abuse program in 1998.   

38 C.F.R. § 21.7051(a)(2) clearly states that the evidence 
must show that the veteran was prevented from initiating or 
completing the program because of a physical or mental 
disability that did not arise from his own willful 
misconduct.  Additionally, 38 U.S.C.A. § 3031(d), the statute 
upon which the governing regulation takes its authority, 
allows for the extension of a delimiting date for "an 
individual eligible for educational assistance ... during the 
period of time that such individual was so prevented from 
pursuing such program and such 10-year period will again 
begin running on the first day following such individual's 
recovery from such disability on which it is reasonably 
feasible...for such individual to initiate or resume pursuit of 
a program of education with educational assistance under this 
chapter."  Thus, there must be a showing that the veteran 
was unable to pursue a program of education during the 10-
year period of eligibility.

The evidence of record simply shows that the veteran was 
hospitalized for twenty-one days during the 10-year period of 
eligibility.  There is no support for a finding that he was 
unable to pursue a program for the entire ten years or even 
for a portion of the 10-year period of eligibility.  
Consequently, the Board finds that the eligibility period for 
Chapter 30 benefits expired on March 21, 2002, and the 
criteria for an extension of the delimiting date have not 
been met.


ORDER

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, beyond March 21, 2002, is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


